Citation Nr: 1041484	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  07-24 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Whether new and material evidence has been received to reopen a 
previously denied claim of service connection for degenerative 
disc disease (DDD) of the lumbar spine, status post multilevel 
diskectomy and fusion at L2 through S1.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1977.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In that decision, the RO determined that new and 
material evidence had not been received sufficient to reopen a 
claim of service connection for degenerative disc disease (DDD) 
of the lumbar spine, status post multilevel diskectomy and fusion 
at L2 through S1, which had been previously denied, and not 
appealed.  

The veteran's Notice of Disagreement with that decision was 
received at the RO in December 2006.  The RO issued a Statement 
of the Case (SOC) in July 2007.  The Veteran perfected his appeal 
with the submission of a timely substantive appeal (VA Form 9), 
which was received at the RO in July 2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A June 2010 VA Form 21-0820 Report of Contact reflects the 
Veteran's request for a travel board hearing in conjunction with 
his claim on appeal.  

Pursuant to 38 C.F.R. § 20.700(a), a hearing on appeal will be 
granted to an appellant who requests a hearing and is willing to 
appear in person.  The Veteran is entitled to a hearing before a 
Veterans Law Judge, either in person, or via video conference in 
lieu of an in-person hearing, if he so chooses.  38 U.S.C.A. § 
7107(b); 38 C.F.R. § 20.700.  

As such, the case is remanded for the Veteran to be scheduled for 
a personal hearing at the RO before a Veterans Law Judge.  Before 
scheduling the hearing, the RO should notify the Veteran of his 
option to participate in a video conference hearing in lieu of a 
personal hearing.

Accordingly, the case is REMANDED for the following action:

Notify the Veteran of his option to appear 
for a video conference hearing in lieu of 
an in-person hearing before a Veterans Law 
Judge at the RO.  Then, appropriately 
schedule the Veteran for the hearing before 
a Veterans Law Judge, either at the RO or 
via video-conference per the Veteran's 
request.  The RO should notify the Veteran, 
at the correct address of record, and his 
representative of the date, time and place 
of the hearing.  After the hearing is 
conducted, or in the event the Veteran 
withdraws his hearing request or fails to 
report for the hearing, the claims file 
should be returned to the Board for 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

